Exhibit 10.3
Portions of this exhibit marked [*] have been omitted and are the subject of a
request for
confidential treatment filed separately with the SEC.
POLO RALPH LAUREN CORPORATION
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of
the 28th day of September, 2009 (the “Effective Date”), by and between Polo
Ralph Lauren Corporation, a Delaware corporation (the “Corporation”), and Tracey
Travis (the “Executive”).
          WHEREAS, the Executive has been employed with the Corporation pursuant
to an Employment Agreement dated March 26, 2007 (the “2007 Employment
Agreement”); and
          WHEREAS, the Corporation and Executive wish to amend and restate such
2007 Employment Agreement effective as of the date hereof;
          NOW THEREFORE, in consideration of the mutual covenants and premises
contained herein, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
          1.1 Employment Term. The Corporation hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Corporation, on the
terms and conditions set forth herein. The employment of the Executive by the
Corporation shall be effective as of the date hereof and continue until the
close of business on the third anniversary of the Effective Date of this
Agreement (the “Term”), unless terminated earlier in accordance with Article II
hereof.
          1.2 Position and Duties. During the Term the Executive shall
faithfully, and in conformity with the directions of the Board of Directors of
the Corporation and any Committee thereof (the “Board”) or the management of the
Corporation (“Management”), perform the duties of her employment, and shall
devote to the performance of such duties her full time and attention. During the
Term the Executive shall serve in such position as the Board or Management may
from time to time direct. During the Term, the Executive may engage in outside
activities provided those activities do not conflict with the duties and
responsibilities enumerated hereunder, and provided further that the Executive
receives written approval in advance from Management for any outside business
activity that may require significant expenditure of the Executive’s time in
which the Executive plans to become involved, whether or not such activity is
pursued for profit. The Executive shall be excused from performing any services
hereunder during periods of temporary incapacity and during vacations in
accordance with the Corporation’s disability and vacation policies.
          1.3 Place of Performance. The Executive shall be employed at the
principal offices of the Corporation located in New York, New York, except for
required travel on the Corporation’s business.

1



--------------------------------------------------------------------------------



 



          1.4 Compensation and Related Matters.
               (a) Base Compensation. In consideration of her services during
the Term, the Corporation shall pay the Executive cash compensation at an annual
rate of not less than seven hundred twenty-five thousand dollars ($725,000)
(“Base Compensation”), less applicable withholdings. Executive’s Base
Compensation shall be subject to such increases as may be approved by the Board
or Management. The Base Compensation shall be payable as current salary, in
installments not less frequently than monthly, and at the same rate for any
fraction of a month unexpired at the end of the Term.
               (b) Bonus. During the Term, the Executive shall have the
opportunity to earn an annual bonus in accordance with any annual bonus program
the Corporation maintains that would be applicable to the Executive.
               (c) Stock Awards. During the Term, the Executive shall be
eligible to participate in the Polo Ralph Lauren Corporation 1997 Long-Term
Stock Incentive Plan (the “Incentive Plan”). All grants to the Executive of
stock options and restricted performance share units (“RPSUs”), if any, are
governed by the terms of the Incentive Plan and are subject, in all cases, to
approval by the Compensation Committee of the Board of Directors in its sole
discretion.
               (d) Car Allowance. During the Term, the Corporation shall pay
Executive a car allowance in the amount of one thousand five hundred dollars
($1,500) per month, less applicable withholdings.
               (e) Expenses. During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all reasonable expenses of
travel and living while away from home, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Corporation.
               (f) Vacations. During the Term, the Executive shall be entitled
to the number of vacation days in each fiscal year, and to compensation in
respect of earned but unused vacation days, determined in accordance with the
Corporation’s vacation program. The Executive shall also be entitled to all paid
holidays given by the Corporation to its employees.
               (g) Other Benefits. The Executive shall be entitled to
participate in all of the Corporation’s employee benefit plans and programs in
effect during the Term as would by their terms be applicable to the Executive,
including, without limitation, any life insurance plan, medical insurance plan,
dental care plan, accidental death and disability plan, financial counseling
program and sick/personal leave program. The Corporation shall not make any
changes in such plans or programs that would adversely affect the Executive’s
benefits thereunder, unless such change occurs pursuant to a plan or program
applicable to other similarly

2



--------------------------------------------------------------------------------



 



situated employees of the Corporation and does not result in a proportionately
greater reduction in the rights or benefits of the Executive as compared with
other similarly situated employees of the Corporation. Except as otherwise
specifically provided herein, nothing paid to the Executive under any plan or
program presently in effect or made available in the future shall be in lieu of
the Base Compensation or any bonus payable under Sections 1.4(a) and 1.4(b)
hereof.
ARTICLE II
TERMINATION OF EMPLOYMENT
          2.1 Termination of Employment. The Executive’s employment may
terminate prior to the expiration of the Term under the following circumstances:
               (a) Without Cause. The Executive’s employment shall terminate
upon the Corporation notifying the Executive that her services will no longer be
required.
               (b) Death. The Executive’s employment shall terminate upon the
Executive’s death.
               (c) Disability. If, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent and unable
to perform the duties hereunder on a full-time basis for an entire period of six
consecutive months, the Executive’s employment may be terminated by the
Corporation following such six-month period.
               (d) Cause. The Corporation may terminate the Executive’s
employment for Cause. For purposes hereof, “Cause” shall mean:
                    (i) deliberate or intentional failure by the Executive to
substantially perform the material duties of the Executive hereunder (other than
due to disability as defined in 2.1(c)); or
                    (ii) deliberate or intentional act of fraud, embezzlement,
theft, breach of fiduciary duty, dishonesty, or any other misconduct or any
violation of law (other than a traffic violation) committed by the Executive; or
                    (iii) intentional wrongful damage to material assets of the
Corporation; or
                    (iv) the Executive’s intentional wrongful disclosure of
confidential information of the Corporation or any of its affiliates; or
                    (v) the Executive’s intentional wrongful engagement in any
competitive activity which would constitute a breach of this Agreement and/or of
the Executive’s duty of loyalty; or
                    (vi) the Executive’s intentional breach of any material
employment policy of the Corporation; or

3



--------------------------------------------------------------------------------



 



                    (vii) performance by the Executive of her employment duties
in a manner deemed by the Corporation, in its sole discretion, to be grossly
negligent; or
                    (viii) the commission of any act by the Executive, whether
or not performed in the workplace, which subjects or, if publicly known, would
be likely to subject the Corporation to public ridicule or embarrassment, or
would likely be detrimental or damaging to the Corporation’s reputation,
goodwill, or relationships with its customers, suppliers, vendors, or employees.
No act, or failure to act, on the part of the Executive shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that her action or
omission was in, or not opposed to, the best interest of the Corporation.
Failure to meet performance standards or objectives of the Corporation shall not
constitute Cause for purposes hereof.
               (e) Voluntary Termination. The Executive may voluntarily
terminate the Executive’s employment with the Corporation at any time, with or
without Good Reason. For purposes of this Agreement, “Good Reason” shall mean a
termination of employment by the Executive within sixty (60) days following the
occurrence of (A) a material diminution in or adverse alteration to Executive’s
title, base salary, position or duties, including no longer reporting to the
Chairman & Chief Executive Officer, or to the President & Chief Operating
Officer, (B) the relocation of the Executive’s principal office outside the area
which comprises a fifty (50) mile radius from New York City, or (C) a failure of
the Corporation to comply with any material provision of this Agreement provided
that the events described in clauses (A), (B), and (C) above shall not
constitute Good Reason (1) until the Executive provides written notice to the
Corporation of the existence of such diminution, change, reduction, relocation
or failure within thirty (30) days of its occurrence and (2) unless such
diminution, change, reduction or failure (as applicable) has not been cured
within thirty (30) days after written notice of such noncompliance has been
given by the Executive to the Corporation.
          2.2 Date of Termination. The date of termination shall be:
               (a) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death;
               (b) if the Executive’s employment is terminated by reason of
Executive’s disability pursuant to Section 2.1(c) or by the Corporation pursuant
to Sections 2.1(a) or 2.1(d), the date specified by the Corporation; and
               (c) if the Executive’s employment is terminated by the Executive,
the date on which the Executive notifies the Corporation of her termination.
          2.3 Effect of Termination of Employment.
               (a) If the Executive’s employment is terminated by the
Corporation pursuant to Section 2.1(a), or if the Executive resigns for Good
Reason pursuant to Section 2.1(e), the Executive shall only be entitled to the
following:

4



--------------------------------------------------------------------------------



 



                    (i) Severance. Subject to Section 2.3(a)(v) and
Section 4.1(a) hereof, the Corporation shall: (a) beginning with the first
payroll period following the 30th day following the date of termination of
Executive’s employment, continue to pay the Executive, in accordance with the
Corporation’s normal payroll practice, her Base Compensation, as in effect
immediately prior to such termination of employment, for the longer of the
balance of the Term or the one-year period commencing on the date of such
termination (whichever period is applicable shall be referred to herein as the
“Severance Period”), provided that the initial payment shall include Base
Compensation amounts for all payroll periods from the date of termination
through the date of such initial payment; and (b) pay to the Executive, on the
last business day of the Severance Period, an amount equal to the bonus paid to
the Executive for the most recently completed fiscal year prior to the fiscal
year in which her employment is terminated. If the Corporation has not paid any
such bonus to the Executive in such prior fiscal year, then the Corporation
shall not be obligated to make any bonus payment to the Executive. Under no
circumstances shall the Executive be entitled to any bonus payment for the
fiscal year in which her employment is terminated. Notwithstanding the
foregoing, in order to receive any severance benefits under this
Section 2.3(a)(i), the Executive must sign and not timely revoke a release and
waiver of claims against the Corporation, its successors, affiliates, and
assigns, in a form acceptable to the Corporation on or prior to the 30th day
following the date of termination of Executive’s employment.
                    (ii) Stock Awards. The Executive’s rights with respect to
any stock options and RPSUs provided to the Executive by the Corporation shall
be governed by the provisions of the Corporation’s Incentive Plan and the
respective award agreements, if any, under which such awards were granted,
except as provided in Section 4.1(a).
                    (iii) Welfare Plan Coverages. The Executive shall continue
to participate during the Severance Period in any group medical or dental
insurance plan she participated in prior to the date of her termination, under
substantially similar terms and conditions as an active employee; provided that
participation in such group medical or dental insurance plan shall only continue
for as long as permitted under COBRA and further, shall correspondingly cease at
such time as the Executive (a) becomes eligible for a future employer’s medical
and/or dental insurance coverage (or would become eligible if the Executive did
not waive coverage) or (b) violates any of the provisions of Article III as
determined by the Corporation in its sole discretion. Notwithstanding the
foregoing, the Executive may not continue to participate in such plans on a
pre-tax or tax-favored basis.
                    (iv) Retirement Plans. Without limiting the generality of
the foregoing, it is specifically provided that the Executive shall not accrue
additional benefits under any pension plan of the Corporation (whether or not
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended)
during the Severance Period.
                    (v) Section 409A. Notwithstanding any provision in this
Agreement to the contrary, no amounts shall be payable pursuant to
Section 2.3(a) or Section 4.1(a) unless the Executive’s termination of
employment constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Department of Treasury Regulations. If the Executive is
determined to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i)
of the Internal Revenue Code, as amended, and the rules and regulations issued
thereunder (the

5



--------------------------------------------------------------------------------



 



“Code”), then no payment that is payable under Sections 2.3(a)(i) or 4.1(a)
hereof (the “Severance Payment”) on account of Executive’s “separation from
service” shall be made before the date that is at least six months after the
Executive’s “separation from service” (or if earlier, the date of the
Executive’s death) if and to the extent that the Severance Payment constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A of the Code and such deferral is required to comply with the
requirements of Section 409A of the Code. For the avoidance of doubt, no portion
of the Severance Payment shall be delayed for six months after the Executive’s
“separation from service” if such portion (x) constitutes a “short term
deferral” within the meaning of Section 1.409A-1(a)(4) of the Department of
Treasury Regulations, or (y) (A) it is being paid due to the Corporation’s
termination of the Executive’s employment without Cause or the Executive’s
termination of employment for Good Reason; (B) it does not exceed two times the
lesser of (1) the Executive’s annualized compensation from the Corporation for
the calendar year prior to the calendar year in which the termination of the
Executive’s employment occurs, or (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment terminates; and (C) the payment is
required under this Agreement to be paid no later than the last day of the
second calendar year following the calendar year in which the Executive incurs a
“separation from service.” For purposes of Section 409A of the Code, the
Executive’s right to receive installment payments pursuant to Section 2.3(a)
shall be treated as a right to receive a series of separate and distinct
payments. To the extent that any reimbursement of any expense under
Section 1.4(e) or in-kind benefits provided under this Agreement are deemed to
constitute taxable compensation to the Executive, such amounts will be
reimbursed or provided no later than December 31 of the year following the year
in which the expense was incurred. The amount of any such expenses reimbursed or
in-kind benefits provided in one year shall not affect the expenses or in-kind
benefits eligible for reimbursement or payment in any subsequent year, and the
Executive’s right to such reimbursement or payment of any such expenses will not
be subject to liquidation or exchange for any other benefit. The determination
of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of the Executive’s
separation from service shall made by the Corporation in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).
               (b) If the Executive’s employment is terminated by reason of the
Executive’s death or disability, pursuant to Sections 2.1(b) or 2.1(c), the
Executive (or the Executive’s designee or estate) shall only be entitled to
whatever welfare plans benefits are available to the Executive pursuant to the
welfare plans the Executive participated in prior to such termination, and
whatever stock awards may have been provided to the Executive by the Corporation
the terms of which shall be governed by the provisions of the Corporation’s
Incentive Plan and the respective award agreements, if any, under which such
stock awards were provided.
               (c) If the Executive’s employment is terminated by the
Corporation for Cause or by the Executive without Good Reason (as defined in
Section 2.1(e)), the Executive shall receive only that portion of the
Executive’s then current Base Compensation payable through the Executive’s
termination date. The Executive’s rights with respect to any stock awards
provided to the Executive by the Corporation shall be governed by the provisions
of the

6



--------------------------------------------------------------------------------



 



Corporation’s Incentive Plan and the respective award agreements, if any, under
which such stock awards were provided.
ARTICLE III
COVENANTS OF THE EXECUTIVE
          3.1 Non-Compete.
               (a) The Corporation and the Executive acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of the Executive; (ii) the Executive will use and
have access to proprietary and valuable Confidential Information (as defined in
Section 3.2 hereof) during the course of the Executive’s employment; and
(iii) the agreements and covenants contained herein are essential to protect the
business and goodwill of the Corporation or any of its subsidiaries, affiliates
or licensees. Accordingly, except as hereinafter noted, the Executive covenants
and agrees that during the Term, and for the remainder of such Term following
the termination of Executive’s employment, the Executive shall not provide any
labor, work, services or assistance (whether as an officer, director, employee,
partner, agent, owner, independent contractor, consultant, stockholder or
otherwise) to a “Competing Business.” For purposes hereof, “Competing Business”
shall mean any business engaged in the designing, marketing or distribution of
premium lifestyle products, including but not limited to apparel, home,
accessories and fragrance products, which competes in any material respects with
the Corporation or any of its subsidiaries, affiliates or licensees, and shall
include, without limitation, those brands and companies that the Corporation and
the Executive have jointly designated in writing on the date hereof, which is
incorporated herein by reference and which is attached as Schedule A, as being
in competition with the Corporation or any of its subsidiaries, affiliates or
licensees as of the date hereof. Thus, Executive specifically acknowledges that
Executive understands that, except as provided in Section 3.1(b) she may not
become employed by any Competing Business in any capacity during the Term.
               (b) The non-compete provisions of this Section shall no longer be
applicable to Executive if she has been notified pursuant to Section 2.1(a)
hereof that her services will no longer be required during the Term or if the
Executive has terminated her employment for Good Reason pursuant to
Section 2.1(e) or if the Corporation elects in its sole discretion not to extend
the Term for any reason other than for Cause.
               (c) It is acknowledged by the Executive that the Corporation has
determined to relieve the Executive from any obligation of non-competition for
periods after the Term, and/or if the Corporation terminates the Executive’s
employment under Section 2.1(a) or if the Executive has terminated her
employment for Good Reason pursuant to Section 2.1(e) or if the Corporation
elects in its sole discretion not to extend the Term for any reason other than
for Cause. In consideration of that, and in consideration of all of the
compensation provisions in this Agreement (including the potential for the award
of stock options and/or RPSUs that may be made to the Executive), Executive
agrees to the provisions of Section 3.1 and also agrees that the non-competition
obligations imposed herein are fair and reasonable under all the circumstances.

7



--------------------------------------------------------------------------------



 



          3.2 Confidential Information.
               (a) The Corporation owns and has developed and compiled, and will
own, develop and compile, certain proprietary techniques and confidential
information as described below which have great value to its business (referred
to in this Agreement, collectively, as “Confidential Information”). Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates, subsidiaries and licensees to Executive, but also information
developed or learned by Executive during the course of, or as a result of,
employment hereunder, which information Executive acknowledges is and shall be
the sole and exclusive property of the Corporation. Confidential Information
includes all proprietary information that has or could have commercial value or
other utility in the business in which the Corporation is engaged or
contemplates engaging, and all proprietary information the unauthorized
disclosure of which could be detrimental to the interests of the Corporation.
Whether or not such information is specifically labeled as Confidential
Information by the Corporation is not determinative. By way of example and
without limitation, Confidential Information includes any and all information
developed, obtained or owned by the Corporation and/or its subsidiaries,
affiliates or licensees concerning trade secrets, techniques, know-how
(including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment information.
Notwithstanding the foregoing, Confidential Information shall not in any event
include (A) Executive’s personal knowledge and know-how relating to
merchandising and business techniques which Executive has developed over her
career in the apparel business and of which Executive was aware prior to her
employment, or (B) information which (i) was generally known or generally
available to the public prior to its disclosure to Executive; (ii) becomes
generally known or generally available to the public subsequent to disclosure to
Executive through no wrongful act of any person or (iii) which Executive is
required to disclose by applicable law or regulation (provided that Executive
provides the Corporation with prior notice of the contemplated disclosure and
reasonably cooperates with the Corporation at the Corporation’s expense in
seeking a protective order or other appropriate protection of such information).
               (b) Executive acknowledges and agrees that in the performance of
her duties hereunder the Corporation will from time to time disclose to
Executive and entrust Executive with Confidential Information. Executive also
acknowledges and agrees that the unauthorized disclosure of Confidential
Information, among other things, may be prejudicial to the Corporation’s
interests, and an improper disclosure of trade secrets. Executive agrees that
she shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any corporation, partnership, individual or other third
party, other than in the course of her assigned duties and for the benefit of
the Corporation, any Confidential Information, either during her Term of
employment or thereafter.
               (c) The Executive agrees that upon leaving the Corporation’s
employ, the Executive shall not take with the Executive any software, computer
programs, disks, tapes,

8



--------------------------------------------------------------------------------



 



research, development, strategies, designs, reports, study, memoranda, books,
papers, plans, information, letters, e-mails, or other documents or data
reflecting any Confidential Information of the Corporation, its subsidiaries,
affiliates or licensees.
               (d) During the Term, Executive shall disclose to the Corporation
all designs, inventions and business strategies or plans developed for the
Corporation, including without limitation any process, operation, product or
improvement. Executive agrees that all of the foregoing are and shall be the
sole and exclusive property of the Corporation and that Executive shall at the
Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation
          3.3 Non-Solicitation of Employees. The Executive covenants and agrees
that during the Term, and for the remainder of such Term following the
termination of Executive’s employment for any reason whatsoever hereunder, the
Executive shall not directly or indirectly solicit or influence any other
employee of the Corporation, or any of its subsidiaries, affiliates or
licensees, to terminate such employee’s employment with the Corporation, or any
of its subsidiaries, affiliates or licensees, as the case may be, or to become
employed by a Competing Business. As used herein, “solicit” shall include,
without limitation, requesting, encouraging, enticing, assisting, or causing,
directly or indirectly.
          3.4 Nondisparagement. The Executive agrees that during the Term and
thereafter whether or not she is receiving any amounts pursuant to Sections 2.3
and 4.1, the Executive shall not make any statements or comments that reasonably
could be considered to shed an adverse light on the business or reputation of
the Corporation or any of its subsidiaries, affiliates or licensees, the Board
or any officer of the Corporation or any of its subsidiaries, affiliates or
licensees; provided, however, the foregoing limitation shall not apply to
(i) compliance with legal process or subpoena, or (ii) statements in response to
inquiry from a court or regulatory body. The Corporation agrees that during the
Term and thereafter, the Corporation shall not make any statements or comments
that reasonably could be considered to shed an adverse light on the reputation
of the Executive; provided, however, the foregoing limitation shall not apply to
(i) compliance with legal process or subpoena, or (ii) statements in response to
an inquiry from a court or regulatory body.
          3.5 Remedies.
               (a) The Executive acknowledges and agrees that in the event the
Corporation reasonably determines that the Executive has breached any provision
of this Article III, that such conduct will constitute a failure of the
consideration for which stock awards had been previously granted to the
Executive or could be awarded in the future to Executive, and notwithstanding
the terms of any stock award agreement, plan document, or other provision of
this Agreement to the contrary, the Corporation may in its sole discretion
notify the Executive that all unexercised stock options, RPSUs and restricted
stock units that Executive has are forfeited. Further, the Executive shall
immediately forfeit the right to receive any further grants of or vest any
further in any unvested stock options, unvested restricted stock units or
unvested RPSUs of the Corporation at the time of such notice and Executive
waives any right to assert that any such conduct by the Corporation violates any
federal or state statute, case law or policy.

9



--------------------------------------------------------------------------------



 



               (b) If the Corporation reasonably determines that the Executive
has breached any provision contained in this Article III, the Corporation shall
have no further obligation to make any payment or provide any benefit whatsoever
to the Executive pursuant to this Agreement, and may also recover from the
Executive all such damages as it may be entitled to at law or in equity. In
addition, the Executive acknowledges that any such breach is likely to result in
immediate and irreparable harm to the Corporation for which money damages are
likely to be inadequate. Accordingly, the Executive consents to injunctive and
other appropriate equitable relief upon the institution of proceedings therefor
by the Corporation in order to protect the Corporation’s rights hereunder. Such
relief may include, without limitation, an injunction to prevent: (i) the breach
or continuation of Executive’s breach; (ii) the Executive from disclosing any
trade secrets or Confidential Information (as defined in Section 3.2); (iii) any
Competing Business from receiving from the Executive or using any such trade
secrets or Confidential Information; and/or (iv) any such Competing Business
from retaining or seeking to retain any employees of the Corporation.
          3.6 The provisions of this Article III shall survive the termination
of this Agreement and Executive’s Term of employment.
ARTICLE IV
CHANGE IN CONTROL
          4.1 Change in Control.
               (a) Effect of a Change in Control. Notwithstanding anything
contained herein to the contrary, if the Executive’s employment is terminated
within twelve (12) months following a Change in Control (as defined in
Section 4.1(b) hereof) during the Term by the Corporation for any reason other
than Cause, then:
                    (i) Severance. The Corporation shall pay to the Executive,
in lieu of any amounts otherwise due to her under Section 2.3(a) hereof, within
fifteen (15) days of the Executive’s termination of employment, or within the
timeframe required by Section 2.3(a)(v) hereof if applicable, a lump sum amount
equal to two (2) times the sum of: (A) the Executive’s Base Compensation, as in
effect immediately prior to such termination of employment; and (B) the bonus
paid to the Executive for the most recently completed fiscal year prior to the
fiscal year in which her employment is terminated. Notwithstanding the
foregoing, solely to the extent necessary to comply with Section 409A of the
Code, a portion of such lump sum payment will not be payable at such time if the
duration of the Severance Period that would have otherwise applied under Section
2.3(a)(i) (had a Change in Control not occurred during the twelve-month period
prior to such termination of employment) would have extended beyond the end of
the second calendar year following the calendar year in which such termination
of employment occurs (any such period beyond the end of such second calendar
year is the “Extended Severance Payment Period”). In addition, such other
amounts that otherwise would have been payable to the Executive under
Section 2.3(a)(i) had a Change in Control not occurred during the twelve
(12) month period prior to such termination of employment, and that would have
constituted nonqualified deferred compensation subject to Section 409A of the
Code, will also not be included as part of such lump sum payment. In such event,
an amount equal to the aggregate installment payments that would have been
payable during the Extended Severance

10



--------------------------------------------------------------------------------



 



Payment Period, and the amounts described in the preceding sentence, shall be
deducted from the amount otherwise payable in a lump sum in accordance with the
first sentence hereof. Such deducted amount shall, instead, be payable at the
same time that, and in the same manner as, such payments would have been paid if
the Executive’s employment had been terminated pursuant to Section 2.3(a) hereof
rather than within a twelve-month period following a Change in Control.
                    (ii) Stock Awards. Subject to Section 2.3(a)(v), the
Executive shall immediately become vested in any unvested stock options granted
to the Executive by the Corporation prior to the Change in Control and Executive
will have six (6) months from the date of termination under this circumstance to
exercise all vested options (but in no event later than the expiration date of
such options). In addition, subject to Section 2.3(a)(v), any awards of RPSUs
and restricted shares which are unvested shall be deemed vested immediately
prior to such Change in Control.
               (b) Definition. For purposes hereof, a “Change in Control” shall
mean the occurrence of any of the following:
                    (i) the sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Corporation to any “person” or “group” (as such terms
are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934 (“Act”)) other than Permitted Holders;
                    (ii) any person or group is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Act, except that a person
shall be deemed to have “beneficial ownership” of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than
50 percent of the total voting power of the voting stock of the Corporation,
including by way of merger, consolidation or otherwise; provided, however, that
for purposes of this Agreement, the following acquisitions shall not constitute
a Change in Control: (I) any acquisition by the Corporation or any Affiliate,
(II) any acquisition by any employee benefit plan sponsored or maintained by the
Corporation or any Affiliate, (III) any acquisition by one or more of the
Permitted Holders, or (IV) any acquisition which complies with clauses (A),
(B) and (C) of subsection (v) below;
                    (iii) during any period of twelve (12) consecutive months,
Present and/or New Directors cease for any reason to constitute a majority of
the Board;
                    (iv) the Permitted Holders’ beneficial ownership of the
total voting power of the voting stock of the Corporation falls below 30 percent
and either Ralph Lauren is not nominated for a position on the Board of
Directors, or he stands for election to the Board of Directors and is not
elected;
                    (v) the consummation of a reorganization, recapitalization,
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving the Corporation that requires the approval of the
Corporation’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless

11



--------------------------------------------------------------------------------



 



immediately following such Business Combination: (A) more than 50% of the total
voting power of (x) the entity resulting from such Business Combination (the
“Surviving Company”), or (y) if applicable, the ultimate parent entity that
directly or indirectly has beneficial ownership of sufficient voting securities
eligible to elect a majority of the members of the board of directors (or the
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the shares of voting stock of the Corporation that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which the shares of voting stock of the
Corporation were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power was among the holders of the shares of voting stock of the
Corporation that were outstanding immediately prior to the Business Combination,
(B) no person (other than any employee benefit plan sponsored or maintained by
the Surviving Company or the Parent Company, or one or more Permitted Holders),
is or becomes the beneficial owner, directly or indirectly, of 50% or more of
the total voting power of the outstanding voting securities eligible to elect
members of the board of directors of the Parent Company (or the analogous
governing body) (or, if there is no Parent Company, the Surviving Company) and
(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the consummation of the Business
Combination were Board members at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination; or
                    (vi) the stockholders of the Corporation approve a plan of
complete liquidation or dissolution of the Corporation.
               For purposes of this Section 4.1(b), the following terms have the
meanings indicated: “Permitted Holders” shall mean, as of the date of
determination: (A) any and all of Ralph Lauren, his spouse, his siblings and
their spouses, and descendants of them (whether natural or adopted)
(collectively, the “Lauren Group”); and (B) any trust established and maintained
primarily for the benefit of any member of the Lauren Group and any entity
controlled by any member of the Lauren Group. “Present Directors” shall mean
individuals who at the beginning of any one year period were members of the
Board. “New Directors” shall mean any directors whose election by the Board or
whose nomination for election by the shareholders of the Corporation was
approved by a vote of a majority of the directors of the Corporation who, at the
time of such vote, were either Present Directors or New Directors but excluding
any such individual whose initial assumption of office occurs solely as a result
of an actual or threatened proxy contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board.
ARTICLE V
MISCELLANEOUS
          5.1 Notice. For the purposes of this Agreement, notices, demands and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or by facsimile
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

12



--------------------------------------------------------------------------------



 



     
If to the Executive:
  Tracey Travis
 
  [*]
 
   
If to the Corporation:
  Polo Ralph Lauren Corporation
 
  650 Madison Avenue
 
  New York, New York 10022
 
  Attn: Mitchell A. Kosh
 
  Senior Vice President — Human Resources
 
  Fax: (212) 318-7277

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
          5.2 Modification or Waiver; Entire Agreement; End of Term. No
provision of this Agreement may be modified or waived except in a document
signed by the Executive and the Corporation. This Agreement, along with any
documents incorporated herein by reference, constitutes the entire agreement
between the parties regarding their employment relationship and supersedes all
prior agreements, promises, covenants, representations or warranties, including,
without limitation, the Executive’s 2007 Employment Agreement with the
Corporation. To the extent that this Agreement is in any way inconsistent with
any prior or contemporaneous stock award agreements between the parties, this
Agreement shall control. No agreements or representations, oral or otherwise,
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement. Any extensions or renewals of
this Agreement must be in writing and must be agreed to by both the Corporation
and the Executive. Absent such extensions or renewals, this Agreement and all of
its terms and conditions, except for those provisions in Article III as
specified therein, shall expire upon the end of the Term. If Executive continues
to be employed by the Corporation beyond the Term, such employment shall be “at
will.”
          5.3 Governing Law. The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York without reference to New York’s choice of law rules. In
the event of any dispute, the Executive agrees to submit to the jurisdiction of
any court sitting in Manhattan in New York State.
          5.4 No Mitigation or Offset. In the event the Executive’s employment
with the Corporation terminates for any reason, the Executive shall not be
obligated to seek other employment following such termination and there shall be
no offset of the payments or benefits set forth herein.
          5.5 Withholding. All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.
          5.6 Attorney’s Fees. Each party shall bear its own attorney’s fees and
costs incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.

13



--------------------------------------------------------------------------------



 



          5.7 No Conflict. Executive represents and warrants that she is not
party to any agreement, contract, understanding, covenant, judgment or decree or
under any obligation, contractual or otherwise, with any other party that in any
way restricts or adversely affects her ability to act for the Corporation in all
of the respects contemplated hereby, including but not limited to any
obligations to comply with any non-compete or non-solicitation provisions.
          5.8 Enforceability. Each of the covenants and agreements set forth in
this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible. Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid. If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective. The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
          5.9 Miscellaneous. No right or interest to, or in, any payments shall
be assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto. If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written designee or, if there be no such designee, to the
Executive’s estate. This Agreement shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the Executive, the Executive’s heirs
and legal representatives and the Corporation and its successors. The section
headings shall not be taken into account for purposes of the construction of any
provision of this Agreement.
          5.10 Meaning of Signing This Agreement. By signing this Agreement,
Executive expressly acknowledges and agrees that (a) she has carefully read it
and fully understands what it means; (b) she has been advised in writing to
discuss this Agreement with an independent attorney of her own choosing before
signing it and has had a reasonable opportunity to confer with her attorney and
has discussed and reviewed this Agreement with her attorney prior to executing
it and delivering it to the Corporation; (c) she has had answered to her
satisfaction any questions she has with regard to the meaning and significance
of any of the provisions of this Agreement; and (d) she has agreed to this
Agreement knowingly and voluntarily of her own free will and was not subjected
to any undue influence or duress, and assents to all the terms and conditions
contained herein with the intent to be bound hereby.

14



--------------------------------------------------------------------------------



 



          5.11 Compliance with Section 409A. The parties acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Corporation determines that any
compensation or benefits payable or provided hereunder may be subject to
Section 409A, the Corporation reserves the right (without any obligation to do
so or to indemnify the Executive for failure to do so) to adopt such limited
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Corporation reasonably
determines are necessary or appropriate to (a) exempt the compensation and
benefits payable under this Agreement from Section 409A and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (b) comply with the requirements of Section 409A.
          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date and year first above written.
POLO RALPH LAUREN CORPORATION

      /s/  Roger Farah    /s/  Tracey Travis
 
   
By: Roger Farah
  TRACEY TRAVIS
Title: President & Chief Operating Officer
   
 
   
Date: September 28, 2009
  Date: September 25, 2009

15



--------------------------------------------------------------------------------



 



SCHEDULE A
[*]

16